DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities: 
Claim 3, line 3 recites in part “where in the post includes” and should recite “wherein the post includes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 12, 14 and 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 2 recites the limitation "a fourth axis".  A third axis has not been previously positively claimed.  For the purpose of examining the claim, “a fourth axis will be interpreted as “a third axis”.
Claim 4, line 8 recites the limitation “the locking teeth”.  It is unclear whether “the locking teeth” are referring to the locking teeth of the post recited in claim 3, or the locking teeth of the articulating arm connector recited in line 2 of claim 4, or if new locking teeth are being claimed.  For the purpose of examining the claim, “the locking teeth” in claim 4, line 8 will be interpreted as “the locking teeth of the articulating arm connector”. 
Claim 12, line 1 recites the limitation “the at least one linking member”.  It is unclear whether “the at least one linking member” is referring to “the at least one linking member of the first plurality of linking members” or “the at least one linking member of the second plurality of linking members” recited in claim 11.  For the purpose of examining the claim, “the at least one linking member” in claim 12, line 1 will be interpreted as “the at least one linking member of the first plurality of linking members”.
Claim 12, lines 3-4 recite the limitation “the at least one linking member”.  It is unclear whether “the at least one linking member” is referring to “the at least one linking member of the first plurality of linking members” or “the at least one linking member of the second plurality of linking members” recited in claim 11.  For the purpose of examining the claim, “the at least one linking member” in claim 12, lines 3-4 will be interpreted as “the at least one linking member of the second plurality of linking members”.
Claim 14, line 8 recites the limitation “the locking teeth”.  It is unclear whether “the locking teeth” are referring to the locking teeth of the post recited in claim 13, or the locking teeth of the articulating arm connector recited in line 2 of claim 4, or if new locking teeth are being claimed.  For the purpose of examining the claim, “the locking teeth” in claim 14, line 8 will be interpreted as “the locking teeth of the articulating arm connector”. 
Claim 22, line 9 recites the limitation “the handle”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the handle” will be interpreted as “a handle”.
Claim 22, lines 11 and 17 recites the limitation “a handle”.  It is unclear whether this handle is referring to “the handle” in claim 22, line 9, or if a new handle is being claimed.  For the purpose of examining the claim, “a handle” in lines 11 and 17 will be interpreted as “the handle”.
Claim 22, lines 19-20 recite the limitation “the at least one linking member”.  It is unclear whether “the at least one linking member” is referring to “at least one linking member of the first plurality of linking members” in lines 10-11 of claim 22, or “at least one linking member of the second plurality of linking members” in lines 16-17 of claim 22.  For the purpose of examining the claim, “the at least one linking member” in claim 22, lines 19-20 will be interpreted as “the at least one linking member of the second plurality of linking members”.
Claim 22, line 43 recites the limitation “the locking teeth”.  It is unclear whether “the locking teeth” are referring to the locking teeth of the post recited in line 35 of claim 22, or the locking teeth of the articulating arm connector recited in line 40 of claim 22, or if new locking teeth are being claimed.  For the purpose of examining the claim, “the locking teeth” in claim 22, line 43 will be interpreted as “the locking teeth of the articulating arm connector”. 
Claim 23, line 4 recites the limitation “the draft shaft”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the draft shaft” will be interpreted as “the drive shaft”.
Claim 25, line 2 recites the limitation “blade or blades”.  It is unclear whether “blade or blades” are referring to the plurality of retractor blades recited in claim 23, or if new blades are being claimed.  For the purpose of examining the claim, “blade or blades” will be interpreted as “blade or blades of the plurality of retractor blades”.
  Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pimenta et al. (U.S. Publication No.2007/0100212 A1; hereinafter “Pimenta”).
	Regarding claims 23, 26 and 27, Pimenta discloses a tissue retractor system comprising: a plurality of retractor blades, such as two or three blades (see blades 12, 16 and 18 in Figure 1), a drive shaft operably connected to the plurality of retractor blades (linkage assembly 14 which includes roller member 34 having a pair of manual knob members 36, which, when rotated via manual actuation by  a user, causes teeth 35 on the roller member 34 to engage with ratchet-like grooves 37 in the translating member 17, see para.0070), and a single input source configured to transfer force exerted by a user (a force is transmitted from the user to handle assembly 20) to the draft shaft resulting in movement of the plurality of retractor blades (the handle assembly 20 moves blades 12, 16 and 18, as described in para.0070).
	Regarding claim 24, Pimenta further discloses wherein the plurality of retractor blades (12, 16 and 18) are configured to be movable either independently or simultaneously or a combination thereof when force is exerted upon the single input source by the user (para.0070).
	Regarding claim 25, Pimenta further discloses a selector configured to select which blade or blades will move when force is exerted upon the single input source by the user (engagement elements 37 engage with receiving portions 21 on the respective retractor blades 12, 16 and 18, see para.0068). 
	Regarding claim 28, Pimenta also discloses a method of using a tissue retractor system, including: advancing a plurality of retractor blades (see blades 12, 16 and 18 in Figure 1) in a closed position through tissue of a patient (see Figure 2); selecting a first blade actuation mode and actuating a drive shaft to actuate at least one of the plurality retractor blades movable in the first blade actuation mode (linkage assembly 14 which includes roller member 34 having a pair of manual knob members 36, which, when rotated via manual actuation by  a user, causes teeth 35 on the roller member 34 to engage with ratchet-like grooves 37 in the translating member 17, see para.0070).
	Regarding claim 29, Pimenta further discloses exerting a force on a handle (handle assembly 20) operably coupled to the drive shaft to actuate the at least one of the plurality retractor blades movable in the first blade actuation mode (para.0070). 
	Regarding claim 30, Pimenta further discloses wherein the step of actuating a drive shaft actuates at least two of the plurality of retractor blades (para.0070).
	Regarding claim 31, Pimenta further discloses the steps of selecting a second blade actuation mode and actuating the drive shaft to actuate at least one of the plurality of retractor blades movable in the second blade actuation mode, wherein the second blade actuation mode is different than the first blade actuation mode (moving the position of the blades into a completely open  or retracted position, see para.0062).
	Regarding claim 32, Pimenta further discloses the steps of selecting a second blade actuation mode and exerting force on the handle operably coupled to the drive shaft to actuate the at least one of the plurality of retractor blades movable in the second blade actuation mode, wherein the second blade actuation mode is different than the first blade actuation mode (the handle assembly may be operated to move the retractor blades int om open or retracted position, see para.0062).
	Regarding claims 33-35, Pimenta further discloses wherein the tissue retractor system includes at least 5 blade actuation modes (various actuation modes are disclosed to position blades 12, 16 and 18 a distance from one another so as to form an operative corridor 15 therebetween, such that the blades may be pivoted, or rotated relative to the handle 10 in order to provide a suitable cross-sectional shape of the operative corridor 15, see para.0064, 0071 and 0074). 


    PNG
    media_image1.png
    550
    452
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    725
    446
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    629
    578
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    742
    451
    media_image4.png
    Greyscale

Allowable Subject Matter
Claims 1, 2, 5-11, 13 and 15-21 are allowed.
Claims 3, 4, 12, 14 and 22 are allowable once the claim objections and rejections under 35 U.S.C. 112(b) discussed above have been addressed.
Claims 1-22 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest a tissue retraction system comprising: a drive gear coupled to a shaft, wherein the drive gear is configured to rotate along a first axis based on movement of the shaft; a first plurality of linking members located along a second axis and configured to rotate along the second axis based on contact with the drive gear as the drive gear is rotated; a linking member selector configured to rotate along the first axis, wherein the linking member selector comprises a cylindrical body integrally formed with a handle, wherein the cylindrical body includes at least one protrusion; a right arm assembly configured to move along a first trajectory based on a corresponding movement of at least two linking members of the first plurality of linking members; a first retractor blade coupled to the right arm assembly; a left arm assembly configured to move along a second trajectory based on a corresponding movement of at least another two linking members of the first plurality of linking members; and a second retractor blade coupled to the left arm assembly.
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest a tissue retraction system comprising: a drive gear coupled to a shaft, wherein the drive gear is configured to rotate along a first axis based on movement of the shaft; first plurality of linking members located along a second axis and configured to rotate along the second axis based on contact with the drive gear as the drive gear is rotated; a second plurality of linking members located along a third axis and configured to rotate along the third axis based on contact with the drive gear as the drive gear is rotated; a linking member selector configured to rotate along the first axis, wherein the linking member selector comprises a cylindrical body integrally formed with a handle, wherein the cylindrical body includes at least a first protrusion configured to exert a first force on at least one linking member of the first plurality of linking  members based on selection, via the handle of the linking member selector, of a position corresponding to the at least one linking member of the first plurality of linking members, wherein the cylindrical body includes at least a second protrusion configured to exert a second force on at least one linking member of the second plurality of linking members based on selection, via the handle of the linking member selector, of a position corresponding to the at least one linking member of the second plurality of linking members; a right arm assembly configured to move along a first trajectory based on a corresponding movement of at least two linking members of the first plurality of linking members; a first retractor blade coupled to the right arm assembly; a left arm assembly configured to move along a second trajectory based on a corresponding movement of at least another two linking members of the first plurality of linking members; a second retractor blade coupled to the left arm assembly; a center arm configured to move along a third trajectory based on a corresponding movement of at least two linking members of the second plurality of linking members; and a third retractor blade coupled to the center arm.
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest a tissue retraction system comprising: a drive gear coupled to a shaft, wherein the drive gear is configured to rotate along a first axis based on movement of the shaft; a first plurality of linking members located along a second axis and configured to rotate along the second axis based on contact with the drive gear as the drive gear is rotated; a second plurality of linking members located along a third axis and configured to rotate along the second axis based on contact with the drive gear as the drive gear is rotated; a linking member selector configured to rotate along the first axis, the linking member selector comprising a cylindrical body integrally formed with a handle, wherein the cylindrical body includes at least a first protrusion configured to exert a first force on at least one linking member of the first plurality of linking members based on selection, via the handle of the linking member selector, of a position corresponding to the at least one linking member of the first plurality of linking members, wherein the first force on the at least one linking member causes a coupling between the at least one linking member of the first plurality of linking members and another linking member of the first plurality of linking members, wherein the cylindrical body includes at least a second protrusion configured to exert a second force on at least one linking member of the second plurality of linking members based on selection, via the handle of the linking member selector, of a position corresponding to the at least one linking member of the second plurality of linking members, wherein the second force on the at least one linking member of the second plurality of linking members causes a coupling between the at least one linking member of the second plurality of linking members and another linking member of the second plurality of linking members; a right arm assembly configured to move along either a first trajectory or a second trajectory, wherein the first trajectory corresponds to a movement of at least two linking members of the first plurality of linking members, wherein the second trajectory corresponds to a movement of at least two linking members of the second plurality of linking members; a first retractor blade coupled to the right arm assembly; a left arm assembly configured to move along either the second trajectory or a third trajectory, wherein the third trajectory corresponds to a movement of at least two other linking members of the first plurality of linking members; a second retractor blade coupled to the left arm assembly; a center arm configured to move along a fourth trajectory based on a corresponding movement of at least two other linking members of the second plurality of linking members; a third retractor blade coupled to the center arm; a post located along a fourth axis parallel and offset to the first axis; locking teeth secured to the system at a first end of the post, where in the post includes at least one tapered surface; and an articulating arm connector that includes: an aperture; a button with a tapered surface; and locking teeth, wherein the aperture is configured to receive the post, wherein the tapered surface of the button is configured to interface with the at least one tapered surface of the post, wherein the locking teeth of the post are configured to engage with the locking teeth of the articulating arm connector secured to the system.
Pimenta (U.S. Publication No.2007/0100212 A1) disclose the claimed invention except for wherein the right arm assembly is configured to move along a first trajectory based on a corresponding movement of at least two linking members of the first plurality of linking members, and a left arm assembly configured to move along a second trajectory based on a corresponding movement of at least another two linking members of the first plurality of linking members.  Furthermore, Pimenta fails to disclose a linking member selector configured to rotate along the first axis, wherein the linking member selector comprises a cylindrical body integrally formed with a handle, wherein the cylindrical body includes at least a first protrusion configured to exert a first force on at least one linking member of the first plurality of linking  members based on selection, via the handle of the linking member selector, of a position corresponding to the at least one linking member of the first plurality of linking members, wherein the cylindrical body includes at least a second protrusion configured to exert a second force on at least one linking member of the second plurality of linking members based on selection, via the handle of the linking member selector, of a position corresponding to the at least one linking member of the second plurality of linking members.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773